Exhibit 10.22

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

AMENDMENT

TO

AMENDED AND RESTATED GAS GATHERING AGREEMENT

Chesapeake Midstream Partners, L.L.C., a Delaware limited liability company
(“Gatherer”), and (i) Chesapeake Energy Marketing, Inc., an Oklahoma corporation
(“CEMI”), (ii) Chesapeake Operating, Inc., an Oklahoma corporation (“COI”),
(iii) Chesapeake Exploration L.L.C., an Oklahoma limited liability company
(“CELLC”), (iv) Chesapeake Louisiana L.P., an Oklahoma limited partnership
(“CLLP”), and (v) DDJET Limited LLP, a Texas limited liability partnership
(“DDJET” and together with CELLC, and CLLP, the “CHK Producers”), CEMI, COI, and
the CHK Producers are referred to herein collectively as the “Producers” enter
into this Amendment to Amended and Restated Gas Gathering Agreement, dated
January 25, 2010, but effective as of February 1, 2010 (“Agreement”) on March 8,
2011 (“Amendment”). Gatherer and Producers are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.” Unless otherwise
defined in this Amendment, all capitalized terms have the definition given to
them in the Agreement.

The Parties wish to amend the Agreement as set forth in this Amendment. For good
and sufficient consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows.

1.        A new Section 12.17 titled “FL&U Caps” is hereby added to the
Agreement as follows:

Section 12.17. FL&U Caps.

(a)        Controlling Provisions. To the extent of any conflict between (i) the
terms set forth in any other provisions of this Agreement (including the terms
of Exhibit A, Section 5(c), (j) or (k); Exhibit B, Sections 4(b), (j) or (k);
Exhibit C, Sections 4(b), (i) or (j); or the definition of “System Fuel and
Losses”) and (ii) the terms of this Section 12.17, the terms of this
Section 12.17 shall control. All references in this Section 12.17 to volumes or
amounts shall be deemed to refer to MMBtu’s unless expressly provided otherwise
in this Section 12.17.

(b)        Certain Terms. The following terms have the indicated meanings:

“Absolute Inlet Pressure” means, for a particular hour and Compressor, the
absolute inlet pressure of such Compressor.

“Absolute Discharge Pressure” means, for a particular hour and Compressor, the
absolute discharge pressure of such Compressor.

“Agreed Measures” is defined in Section 12.17(k)(ii).

“Aggregate FL&U Cap” is defined in Section 12.17(e).

“Applicable Index” is defined in Section 12.17(h)(iii).

 

1



--------------------------------------------------------------------------------

“Applicable Index Prices” is defined in Section 12.17(h)(i) and (ii).

“Compressor” means each compressor or compressor facility currently or in the
future providing compression services and located on any Gathering System.

“Compression Ratio” means (i) as to each Compressor with the equipment necessary
to determine hourly Absolute Inlet Pressure and Absolute Discharge Pressure for
a particular Month, the volume weighted average Hourly Ratio for all hours in
such Month, with such weighting of the Hourly Ratio to be based on the inlet
volumes of Gas received each hour at each such Compressor in such Month and
(ii) as to each Compressor without such equipment, Gatherer’s best estimate of
the ratio of the Absolute Discharge Pressure to the Absolute Inlet Pressure for
such Compressor in such Month. The “Hourly Ratio” means the Absolute Discharge
Pressure for a particular hour divided by the Absolute Inlet Pressure for such
hour.

“Deemed Stages per Compressor” means as to each Compressor for a particular
Month:

(A) If the Compression Ratio for such Month is greater than 0 but less than 3,
then such Compressor will be deemed to have one stage.

(B) If the Compression Ratio for such Month is equal to or greater than 3 but
less than 9, then such Compressor will be deemed to have two stages.

(C) If the Compression Ratio for such Month is equal to or greater than 9 but
less than 27, then such Compressor will be deemed to have three stages.

(D) If the Compression Ratio for such Month is equal to or greater than 27, then
such Compressor will be deemed to have four stages.

“Excluded Systems” means, as to each Month and Quarter, those Gathering Systems
described in Attachment 1 and any other Gathering Systems that, by the mutual
agreement of Producers and Gatherer, are to be excluded from the calculations
under this Section 12.17.

“FL&U Excess Credit Amount” is defined in Section 12.17(i)(iii).

“Index Price” means, as to any Month and applicable Gathering System, the
Monthly published price under the Applicable Index for such Gathering System in
such Month.

“Individual System Fuel Cap” is defined in Section 12.17(d)(ii).

“Individual System L&U Cap” is defined in Section 12.17(d)(i).

“Individual System Quarterly Excess Dollar Amount” is defined in
Section 12.17(i)(i).

“Participating System” means all of the Gathering Systems other than the
Excluded Systems.

“Quarter” means the period beginning on the first Day of a calendar quarter and
ending immediately prior to the commencement of the first Day of the next
calendar quarter.

“Quarterly Excess Aggregate FL&U Volumes” is defined in Section 12.17(g).

 

2



--------------------------------------------------------------------------------

“Quarterly Aggregate Excess FL&U Dollar Amount” is defined in
Section 12.17(i)(ii).

“Quarterly Excess Individual FL&U Volumes” is defined in Section 12.17(f).

“Relevant Period” is defined in Section 12.17(m).

(c)        Computations. Commencing January 1, 2011, with Quarterly computations
commencing as of April 1, 2011 and continuing each July 1, October 1, January 1,
and April 1 occurring thereafter during the term of this Agreement, Gatherer
shall compute:

(i)        as to each Participating System in a given Month in a Quarter, the
volume of Lost and Unaccounted for Gas for such Participating System calculated
on aggregate volumes at all Receipt Points on such Participating System during
such Month;

(ii)      as to each Participating System in a given Month in a Quarter, the
volume of Fuel Gas used by all Compressors located on such Participating System
during such Month calculated on the total inlet volumes of all Compressors on
such Participating System during such Month;

(iii)     the total volume of Lost and Unaccounted for Gas across all
Participating Systems in a given Month in a Quarter calculated on aggregate
volumes at all Receipt Points on such Participating Systems during such Month
(provided, for purposes of this clause (iii), the volume of Lost and Unaccounted
for Gas for each individual Participating System in a given Month shall not
exceed the Individual System L&U Cap for such Participating System for such
Month); and

(iv)      the total volume of Fuel Gas used by all Compressors located on the
Participating Systems during a given Month in a Quarter calculated on the total
inlet volumes at all Compressors on such Participating Systems during such Month
(provided, for purposes of this clause (iv), the volume of Fuel Gas for each
individual Compressor in a given Month shall not exceed the Individual System
Fuel Cap for such Compressor for such Month).

The computations in clauses c(i), c(ii), c(iii), and c(iv) above will be made on
a Monthly basis, but the computations set forth in clauses d(i), d(ii), e(i),
and e(ii) shall be made on a Quarterly basis only.

(d)        Individual System Caps.

(i)        The “Individual System L&U Cap” means, for each Participating System
each Quarter, **% of the total volume of Gas on such Participating System
calculated on aggregate volumes at all Receipt Points on such Participating
System during such Quarter; and

(ii)      The “Individual System Fuel Cap” means, for each Participating System
each Quarter, the total sum of the following volumes determined for each Month
in such Quarter: the inlet volumes compressed through each Compressor on such
Participating System during each such Month multiplied by the applicable Deemed
Stages per Compressor multiplied by **%.

(e)        Aggregate FL&U Cap. The “Aggregate FL&U Cap” for each Quarter means
the sum of the Aggregate L&U Cap and the Quarterly Aggregate Fuel Cap with
respect to the Participating Systems.

 

3



--------------------------------------------------------------------------------

(i)        The Aggregate L&U Cap shall be equal to **% of the total volume of
Gas across all of the Participating Systems calculated on aggregate volumes at
all Receipt Points on such Participating Systems during the Quarter. If the
Aggregate L&U Cap is exceeded in 3 or more Quarters during the period ending on
December 31, 2012, then the Aggregate L&U Cap shall be increased to **% of the
total volume of Gas across all of the Participating Systems calculated on
aggregate volumes at all Receipt Points on such Participating Systems beginning
on January 1, 2013 and continuing each Quarter thereafter.

(ii)      The Quarterly Aggregate Fuel Cap shall be equal to the total sum of
the following volumes determined for each Participating System in each Month in
such Quarter: the inlet volumes compressed through each Compressor on such
Participating System during each such Month multiplied by the applicable Deemed
Stages per Compressor multiplied by **%.

(f)        Quarterly Individual System Excess Volumes.

As to each Participating System in a given Quarter, if the total sum of the
volumes for each Month in such Quarter, as calculated pursuant to clauses c(i)
and c(ii) above, exceed the Individual System L&U Cap or Individual System Fuel
Cap, respectively, then Producers’ allocable share of the sum of such excess
volumes shall be deemed the “Quarterly Excess Individual FL&U Volumes” for such
Quarter.

(g)        Quarterly Excess Aggregate FL&U Volumes.

As to all Participating Systems in a given Quarter, if the total sum of the
volumes for each Month in such Quarter, as calculated pursuant to clauses c(iii)
and c(iv) above, exceed the Aggregate FL&U Cap, then Producers’ allocable share
of such excess volumes shall be deemed the “Quarterly Excess Aggregate FL&U
Volumes” for such Quarter.

(h)        Applicable Index Price.

If as to any Quarter there are Quarterly Excess Aggregate FL&U Volumes or
Quarterly Excess Individual FL&U Volumes, then the “Applicable Index Prices” for
such volumes will be determined as follows:

(i)        As to any Quarterly Excess Individual FL&U Volumes, the “Applicable
Index Price” for each applicable Participating System will equal the average
Index Price for such Participating System over the three Month-period comprising
such Quarter.

(ii)      As to any Quarterly Excess Aggregate FL&U Volumes, the “Applicable
Index Price” for such volumes will equal the weighted average of the Index
Prices (with each such Index Price to be the average of that particular Index
Price across the three Month-period comprising such Quarter) for all
Participating Systems which had Quarterly Excess Aggregate FL&U Volumes during
the same Quarter (such weighting to include only Fuel Gas and Lost and
Unaccounted Gas volumes from those Participating Systems that contributed to the
Quarterly Excess Aggregate FL&U Volumes for such Quarter).

(iii)     The “Applicable Index” for each Gathering System shall mean the index
for such Gathering System as described on Schedule 12.17 attached hereto. If at
any time either Producers or Gatherer, in good faith, believe that the
Applicable Index and/or posting described on Schedule 12.17 for a Gathering
System is not indicative of the prices received by Producers for Producers’ Gas
sold at the Delivery Points on such Gathering System, or if any

 

4



--------------------------------------------------------------------------------

such index ceases to be published or the specific postings relative to such
Gathering System are no longer published, then the Parties shall designate a
replacement index or posting (and amend Schedule 12.17 to reflect the same)
within 30 Days following delivery of Notice from Producers or Gatherer, as the
case may be, requesting that a replacement index or posting be designated. If
within such 30 Day period the Parties fail to agree on a replacement index or
posting, then either Party may Notify the other of its request to have an
Industry Expert determine (A) whether a replacement index or posting is required
and (B) the replacement index or posting to be used. The Industry Expert shall
be selected in the manner described in Exhibit A, Section 3(d). The decision of
the Industry Expert shall be conclusive, binding upon, and non-appealable by the
Parties. The costs and expenses of the Industry Expert shall be borne and paid
50% by Gatherer and 50% by Producers.

(i) Credit Amounts.

(i)        As to each Participating System each Quarter, the Quarterly Excess
Individual FL&U Volumes for such Quarter shall be multiplied by the Applicable
Index Price and each resulting product is herein referred to as an “Individual
System Quarterly Excess Dollar Amount”.

(ii)      As to all Participating Systems each Quarter, the Quarterly Excess
Aggregate FL&U Volumes for such Quarter shall be multiplied by the Applicable
Index Price and the resulting product is herein referred to as the “Quarterly
Aggregate Excess FL&U Dollar Amount”.

(iii)     As to each Quarter, the sum of (A) the Quarterly Aggregate Excess FL&U
Dollar Amount for such Quarter and (B) the sum of the Individual System
Quarterly Excess Dollar Amount for such Quarter, shall constitute the “FL&U
Excess Credit Amount” for such Quarter; provided, notwithstanding anything to
the contrary in this Agreement, the aggregate FL&U Excess Credit Amount for all
Quarters in Year 2011 may not exceed $** and for all Quarters in Year 2012 may
not exceed $**.

(iv)     Gatherer shall prepare and submit to Producers a statement on or before
the close of business, CPT, of the 45th Day (or if such 45th Day is not a
Business Day, on the following Business Day) after the end of each Quarter
showing any estimated credits earned hereunder in each such Quarter.

(v)      If as to any Quarter there is a FL&U Excess Credit Amount for a Quarter
and such FL&U Excess Credit Amount is equal to or less than $**, then Producers
shall be entitled to receive (and Gatherer shall apply) a credit in an amount
equal to such FL&U Excess Credit Amount in the invoice issued by Gatherer in the
Month following the Month in which Gatherer’s statement is issued.

(vi)     If as to any Quarter there is a FL&U Excess Credit Amount for such
Quarter and such FL&U Excess Credit Amount is greater than $**, then
(x) Producers shall be entitled to receive (and Gatherer shall apply) a credit
in an amount equal to $** in the invoice issued by Gatherer in the Month
following the Month in which Gatherer’s statement is issued and (y) one-twelfth
(1/12th) of the remaining balance of such FL&U Excess Credit Amount shall be
credited against the Fees owed under this Agreement in each of the 12 Months
following the Month in which Gatherer’s statement is issued.

(vii)     If the credit amount in a Month exceeds the Fees invoiced in such
Month (after giving effect to all other credit amounts that may be applicable
under this Section

 

5



--------------------------------------------------------------------------------

12.17), then such excess credit amount shall be applied against the invoice
issued by Gatherer in the next succeeding Months until extinguished.

(viii)     Any amounts not credited under clauses (i)(v) and (i)(vi) in the
first applicable Month shall accrue interest from the due date of the invoice
for such first Month to and including the due date of the invoice in which such
amounts are credited to Producers at a rate equal to the Prime Rate plus 2%,
computed on an annualized basis and compounded Monthly.

(j)        Electric Compression. Gatherer may install compressors on any
Gathering System to be powered by electricity with the prior written approval of
Producers, with such approval not to be unreasonably withheld, conditioned, or
delayed. Any costs of powering electric compression shall be borne by the
Producers on a pro rata basis and not included in the FL&U calculations
contemplated by this Section 12.17.

(k)        Individual System Upgrade.

(i)        If any Gathering System exceeds its Individual System L&U Cap or
Individual System Fuel Cap for any two or more consecutive Quarters or if
Producers otherwise reasonably believe that any other Gathering System has
excess Lost and Unaccounted For Gas or usage of Fuel Gas, Producers may Notify
Gatherer that Producers desire to discuss and identify what repairs,
replacements, and other measures can be taken by Gatherer to cause such
Gathering System to not exceed its Individual System L&U Cap or Individual
System Fuel Cap. As soon as reasonable after such Notice, Gatherer and Producers
shall commence discussions regarding repairs, replacements, and other measures
that may be taken by Gatherer to cause such Gathering System to not exceed its
Individual System L&U Cap or Individual System Fuel Cap.

(ii)      As to each Gathering System described in clause (i) above, if
Producers and Gatherer agree on the repairs, replacements, and other measures
that can be taken to cause such Gathering System to not exceed its Individual
System L&U Cap or Individual System Fuel Cap (“Agreed Measures”), then Gatherer
shall provide to Producers Gatherer’s good faith estimate of the capital
expenditures (including direct capitalized engineering costs) and compressor
relocation costs to be incurred in implementing the Agreed Measures. If
Producers approve such estimate, then Gatherer shall cause the Agreed Measures
to be implemented and Producers shall reimburse Gatherer for its proportionate
share of the capital expenditures (including direct capitalized engineering
costs) and compressor relocation costs incurred and paid by Gatherer in
implementing such Agreed Measures, including reimbursement for any additional
tax liability incurred by Gatherer as a result of such reimbursement by
Producers. All such expenditures and costs which are reimbursed by Producers
pursuant to the preceding sentence shall not be included in Actual Barnett Cap
Ex, Actual Barnett Compression Expense, Actual Midcon and PRP Cap Ex, and Actual
Midcon and PRP Compression Expense.

(l)        Evaluation of Excluded Systems. Gatherer and Producers shall use
their reasonable efforts to agree upon the appropriate treatment of the Excluded
Systems shown on Attachment 1 on or before March 31, 2011. If the Parties reach
such agreement with respect to any such Gathering System, such Gathering System
shall be included in the determinations made under this Section 12.17 beginning
in the first Quarter after the Parties reach such agreement (but no sooner than
the second Quarter of 2011). Thereafter, on or before September 1 of each Year,
Gatherer and Producers shall evaluate and discuss in good faith whether any
Participating System should become an Excluded System and whether any Gathering
System that is then an

 

6



--------------------------------------------------------------------------------

Excluded System should become a Participating System, in each case, as of the
beginning of the following Year.

(m)        Certain Deemed Matters. Notwithstanding anything to the contrary in
this Agreement, if during any period during the term of this Agreement (each a
“Relevant Period”) any Gathering System exceeds its Individual System Fuel Cap
and due to Gatherer’s inability to obtain any required permits or for other
reasons arising under Applicable Law Gatherer is unable to take the actions
necessary to cause such Gathering System to not exceed its Individual System
Fuel Cap, then during the Relevant Period(s) such Gathering System will be
deemed to have not exceeded its Individual System Fuel Cap.

(n)        Gas Excluded From Computations. Fuel Gas and/or Lost and Unaccounted
for Gas allocated to Producers for purposes of the calculations made under this
Section 12.17 shall not include (i) Gas lost or used in connection with Gatherer
performing treating, conditioning, and processing services for Producers’ Gas
where such Gas is metered, (ii) Gas lost or consumed in connection with Gatherer
providing flash compression services where such Gas is metered, and (iii) Gas
lost as the result of Force Majeure Events affecting a Participating System.
Additionally, Gas passed through under Third Party Gathering Agreements as Fuel
Gas and/or Lost and Unaccounted for Gas will be included in the calculations
made under this Section 12.17, unless Gatherer and Producers agree otherwise, in
which case such Gas volumes shall not be included in such calculations.

(o)        Changes in Applicable Law. If after the date hereof any Governmental
Authority enacts, imposes, or amends any Applicable Law that results in an
increase in Fuel Gas and/or Lost and Unaccounted for Gas, either Party may
provide Notice thereof to the other Parties. Promptly following the giving of
any such Notice, the Parties shall negotiate in good faith such changes to the
Individual System L&U Cap, Individual System Fuel Cap, and the Aggregate FL&U
Cap necessary to offset the impact of such changes in Applicable Law (with such
changes to the Individual System L&U Cap, Individual System Fuel Cap, and
Aggregate FL&U Cap to be effective as of the effective date of such change in
Applicable Law).

(p)        Tax Liability. Each of Producers and Gatherer shall exercise its
commercially reasonable efforts to minimize any tax liability that may be
associated with any costs reimbursed to Gatherer by Producers in connection with
any system upgrade project requested by Producers under Section 12.17(k)(ii)
above.

2.        Except as herein amended, all other terms and provisions of the
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the March 8,
2011.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

TO AMENDED AND RESTATED GAS GATHERING AGREEMENT

 

CEMI:

CHESAPEAKE ENERGY MARKETING, INC.

By:   /s/ James C. Johnson Name:   James C. Johnson Title:   President

CHK Producers:

CHESAPEAKE EXPLORATION, L.L.C.

By:   /s/ Jennifer M. Grigsby Name:   Jennifer M. Grigsby Title:  

Senior Vice President, Treasurer and

Corporate Secretary

CHESAPEAKE LOUISIANA, L.P. By:   CHESAPEAKE OPERATING, INC.         its General
Partner By:   /s/ Jennifer M. Grigsby Name:   Jennifer M. Grigsby Title:  

Senior Vice President, Treasurer and

Corporate Secretary

DDJET LIMITED LLP By:   /s/ Jennifer M. Grigsby Name:   Jennifer M. Grigsby
Title:  

Senior Vice President, Treasurer and

Corporate Secretary

CHESAPEAKE OPERATING, INC. By:   /s/ Jennifer M. Grigsby Name:   Jennifer M.
Grigsby Title:  

Senior Vice President, Treasurer and

Corporate Secretary

Gatherer:

CHESAPEAKE MIDSTREAM PARTNERS, L.L.C.

By:   /s/ J. Mike Stice Name:   J. Mike Stice Title:   Chief Executive Officer

 

8



--------------------------------------------------------------------------------

Attachment 1

Excluded Systems

Excluded Systems

**



--------------------------------------------------------------------------------

Attachment 1

Excluded Systems

 

Excluded System

 

  

Rationale

 

**   

We plan to add compression here lower the line pressure and update site
equipment. We suspect square root error and plan to run some more tests

**

 

  

This is a one (1) well gas gathering system with average flow of less than 50
Mcfd.

 

**

 

  

Need to rightsize

 

**

 

  

Anadarko operated

 

**   

We continue to find leaks on this system. Many of the meter runs are oversized
and would have to be replaced to meet this commitment.

**

 

  

Dealing with third party pipe issues

 

**

 

  

Oversized Meter Run out of beta ratio

 

**   

The existing delivery meter is out of acceptable beta ratio, but Kinder Morgan
has refused to replace the existing meter with a smaller one.

**

 

  

This is a gas lift

 

**   

We continue to find leaks on this system. Many of the meter runs are oversized
and would have to be replaced to meet this commitment.

**   

We continue to find leaks on this system. Many of the meter runs are oversized
and would have to be replaced to meet this commitment.

**   

We continue to find leaks on this system. Many of the meter runs are oversized
and would have to be replaced to meet this commitment.

**

 

  

Oversized Meter Run out of beta ratio

 

**

 

  

This is a JT Skid where will need improved accounting for condensate conversion.

 

**

 

  

Shutdown

 

**   

No CMP personnel located in this area. Piping is very old, system runs on or
near a vacum much of the time posing O2 problems. Still need improved accounting
for the condensate conversion.

**

 

  

This small GGS is leased from OneOK. It is very old and we continue to find
leaks.

 

**

 

  

Found a house tap and added fuel measurement, but will continue to review.

 

**   

We continue to find leaks on this system. Many of the meter runs are oversized
and would have to be replaced to meet this commitment.

**   

We continue to find leaks on this system. Many of the meter runs are oversized
and would have to be replaced to meet this commitment.

**   

The original 6” GGS is bare pipe with external corrosion that would need to be
replaced to make this commitment.

**

 

  

A very old GGS with a leak history, which has required replace and repair pipe.

 

**

 

  

Gas lift meters overstating volumes due to pulsations

 

**   

This is a single well gas gathering system. The single well only flows every 5th
or 6th day and averages around 10 Mcfd.

**

 

  

Shut-in

 

**

 

  

This small GGS is leased from Enogex. It is very old and we continue to find
leaks.

 

**   

This is a gas lift project which we are still trouble shooting the variances and
some of the piping and measurement equipment.

**   

We continue to find leaks on this system. Many of the meter runs would have to
be replaced to meet this commitment.

**

 

  

Working on a third party pipeline issue.

 

**

 

  

Shut in

 

**

 

  

Need to rightsize

 

**

 

  

Oversized Meter Run out of beta ratio

 

      



--------------------------------------------------------------------------------

Property Number   

Pipeline

   Key                

610576

  

CMP - AB WITT

   2

610577

  

CMP - ALEDO PLANT

   2

610594

  

CMP - ALEXANDER

   2

610551

  

CMP - ALLISON BRITT

   2

620480

  

CMP - ALTO

   5

610500

  

CMP - AMERICAN HORSE

   2

616533

  

CMP - ARP

   5

610501

  

CMP - ASHLEY CDP

   3

610502

  

CMP - AWTREY 1-34

   2

610503

  

CMP - BARBARA 1-16

   3

612703

  

CMP - BARNETT CENTRAL

   4

612701

  

CMP - BARNETT NORTH

   4

610582

  

CMP - BARNETT SOUTH

   4

617467

  

CMP - BARSOLA

   5

610504

  

CMP - BAYS

   2

610539

  

CMP - BLEVINS

   3

610550

  

CMP - BLUE MOUNTAIN

   3

610549

  

CMP - BLUEBIRD

   6

610595

  

CMP - BRONCHO

   2

615542

  

CMP - CAMP HOUSTON

   2

615536

  

CMP - CANALES

   6

612019

  

CMP - CARLSON

   2

610559

  

CMP - CARMEN OAKDALE

   2

620482

  

CMP - CASTLEBERRY

   5

623896

  

CMP - CEDARDALE

   2

623841

  

CMP - CENTERVIEW

   5

610571

  

CMP - CHOCKIE

   3

613324

  

CMP - CIMAREX STATE

   2

614824

  

CMP - COLONY WASH

   2

619291

  

CMP - COMANCHE

   2

614687

  

CMP - CONCRETE

   2

610506

  

CMP - CORDELL (MARY ANN)

   2

616921

  

CMP - COVINGTON

   4

610507

  

CMP - CROWDER

   3

620144

  

CMP - DAUBE RANCH

   2

610508

  

CMP - DECKER SWITCH

   5

610509

  

CMP - DEEP BLUE

   3

614516

  

CMP - DFW

   4

610510

  

CMP - DIXIE

   2

629313

  

CMP - DON JERNIGAN

   4

610569

  

CMP - DOUGLAS PLANT

   2

623893

  

CMP - DRIFTWOOD

   2

610606

  

CMP - DYER

   2

613481

  

CMP - EAKLE

   3

619567

  

CMP - EARLSBORO

   2

610612

  

CMP - EDWARDS CDP

   2

620820

  

CMP - FORSBERG

   4

627181

  

CMP - GLAZIER

   2

610590

  

CMP - GOLDSBY

   2

623839

  

CMP - GOODMAN

   5

623811

  

CMP - GRAY RIDER

   1



--------------------------------------------------------------------------------

616191

  

CMP - GUADALUPE

   1

610600

  

CMP - HALEY

   1

610514

  

CMP - HAMPTON

   2

614720

  

CMP - HARGRAVE

   5

611940

  

CMP - HARTSHORNE

   3

610570

  

CMP - HATCHER

   2

614915

  

CMP - HAYOT

   1

625271

  

CMP - HELENA HUNTON

   2

614017

  

CMP - HELENA LEGACY

   2

619583

  

CMP - HICKORY GROVE

   3

610515

  

CMP - HOEHMAN

   3

610555

  

CMP - HOOKER

   2

732266

  

CMP - HORNTOWN

   3

610516

  

CMP - HOUSTON

   2

610548

  

CMP - HULL

   2

610518

  

CMP - INGRAM

   2

614583

  

CMP - JACK RABBIT FLAT NORTH

   1

614584

  

CMP - JACK RABBIT FLAT SOUTH

   1

610519

  

CMP - JANKOWSKY

   3

612451

  

CMP - JOHNSON STATE

   1

610520

  

CMP - JUNE 1-13

   2

610585

  

CMP - KINSLER

   2

610586

  

CMP - KIRBY

   2

610523

  

CMP - KLEMME

   2

610511

  

CMP - KOVAR

   2

619701

  

CMP - LAKE MURRAY

   2

611941

  

CMP - LAKE TEXOMA

   2

732268

  

CMP - LAMAR

   3

611942

  

CMP - LAUBHAN FRIESEN

   2

615537

  

CMP - LAVACA BAY

   6

610608

  

CMP - LENNA VALLEY

   3

610597

  

CMP - LENORA

   2

625053

  

CMP - LEWISVILLE

   4

610547

  

CMP - LINDSAY SOUR

   2

615674

  

CMP - LINWOOD

   5

618093

  

CMP - LIONHEART

   5

614006

  

CMP - LITTLE HOSS

   4

610560

  

CMP - LITTLE SAHARA

   2

610604

  

CMP - LONGTOWN

   3

614007

  

CMP - MALLARD

   2

614515

  

CMP - MARYS CREEK

   4

610525

  

CMP - MATTHEW

   3

610526

  

CMP - MATTHIES TRUST

   2

610598

  

CMP - MAYFIELD SAPIENT

   2

610574

  

CMP - MAYFIELD SWEET

   2

611944

  

CMP - MCCLUNG

   2

629396

  

CMP - MCCULLEY TO QUICKSILVER

   4

610527

  

CMP - MCDOWELL

   2

614008

  

CMP - MCKNIGHT

   1

610611

  

CMP - MEADOWLARK

   2

610573

  

CMP - MILES

   2

610601

  

CMP - MITCHELL

   1



--------------------------------------------------------------------------------

610556

  

CMP - MURL COLE

   2

610605

  

CMP - MYERS MOUNTAIN

   3

610592

  

CMP - NE ENID (NEEP)

   2

615538

  

CMP - NORTH ALVA

   2

610561

  

CMP - NORTH DIBBLE

   2

610562

  

CMP - NORTH SAHARA

   2

610568

  

CMP - NORTH SAYRE

   2

617242

  

CMP - NORTH ZULCH

   5

627896

  

CMP - NORTHEAST TARRANT

   4

610578

  

CMP - OAKDALE

   2

613435

  

CMP - OVERTON

   5

620817

  

CMP - PALOMA

   4

629361

  

CMP - PEACEFUL

   4

610530

  

CMP - PENNER CDP

   2

623845

  

CMP - PEREGRINE LOOP 2-4

   4

612461

  

CMP - PEREGRINE LOOP 3

   4

614379

  

CMP - PEREGRINE LOOP 5

   4

614380

  

CMP - PEREGRINE LOOP 6

   4

620819

  

CMP - PEREGRINE LOOP 7

   4

629359

  

CMP - PETRUS HARRIS

   4

627174

  

CMP - PHEASANT RIDGE

   2

610609

  

CMP - PIERCE (OK)

   3

610531

  

CMP - PRENTISS

   2

610532

  

CMP - PRINCESS

   3

617766

  

CMP - QUAIL

   1

629311

  

CMP - RAINTREE

   4

610533

  

CMP - RAY

   3

615675

  

CMP - RECKLAW

   5

610563

  

CMP - REEVES (GC REEVES)

   2

610534

  

CMP - RIDEL

   3

610535

  

CMP - RIDLEY

   2

610589

  

CMP - ROLETA

   6

625216

  

CMP - SAND SPRINGS

   1

610593

  

CMP - SANTOS/CHOCTAW

   3

610536

  

CMP - SCHNAUFER

   2

610537

  

CMP - SELMAN

   2

610599

  

CMP - SEQUOYAH

   3

612704

  

CMP - SIESTA

   6

610538

  

CMP - SIMPSON WALKER

   2

629360

  

CMP - SKYLINE

   4

623850

  

CMP - SOUTH FORK CREEK

   2

622102

  

CMP - SOUTH HATCHER

   2

610564

  

CMP - SOUTH PEEK

   2

619515

  

CMP - SPRINGER

   2

610565

  

CMP - STEPHENS COUNTY

   2

610552

  

CMP - STILES RANCH

   2

610587

  

CMP - SW YELLOWSTONE

   2

610505

  

CMP - TANNEHILL

   3

612700

  

CMP - TARRANT WEST

   4

611946

  

CMP - TEXOMA NEWSOM

   2

610579

  

CMP - TIDEMARK

   2

610540

  

CMP - TINSLEY

   2



--------------------------------------------------------------------------------

610602

 

CMP - UNIVERISTY

   1

614174

 

CMP - VANDEROAK

   2

610542

 

CMP - VERNON

   2

610584

 

CMP - VOILES

   2

610543

 

CMP - WADSORTH

   3

610558

 

CMP - WAGNER BROWN

   1

610591

 

CMP - WASHBURN CREEK

   3

622103

 

CMP - WASHITA RIVER

   2

614382

 

CMP - WELLS

   5

610566

 

CMP - WEST CEMENT

   2

610544

 

CMP - WEST MARLOW (SARAH)

   2

614460

 

CMP - WEST PYOTE

   1

610567

 

CMP - WEST SAHARA

   2

614463

 

CMP - WEST TOYAH

   1

618094

 

CMP - WHEELOCK

   5

610545

 

CMP - WILLIAMS 3-31

   2

610546

 

CMP - WILSON

   3

KEY

The Index Prices shown below can be found in Inside F.E.R.C.’s Gas Market Report

1. Average of IFERC [WAHA, EL Paso Natural Gas - Permian Basin]

2. Average of IFERC [ANR Pipeline - Oklahoma, Natural Gas Pipeline Co. of
America - Midcontinent zone, Panhandle Eastern Pipeline Co. - Texas/Oklahoma,
Onoek Gas Transportation - Oklahoma]

3. Average of IFERC [Centerpoint Energy Gas Transmission Co. - East, Natural Gas
Pipeline of America - Texok zone]

4. Average of IFERC [WAHA, Natural Gas Pipeline Co. of America - Texok zone]

5. IFERC Natural Gas Pipeline Co. of America - Texok zone

6. Average of IFERC [Houston Ship Channel, Katy]